  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 1 of 9                      PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 ANTRASSICA PETE,

       PLAINTIFF,

 VS.                                                  Case No.:     21-261

 TAMERON AUTOMOTIVE EASTERN
 SHORE,    LLC  AND WESTLAKE
 SERVICES, LLC,

       DEFENDANTS.


                                          COMPLAINT


                                       INTRODUCTION

       1.     Plaintiff herein is a victim of a yo-yo car sales scam. According to Delvin Davis

from the Center for Responsible Lending:

       A yo-yo scam occurs when a consumer is led to believe, through acts or omissions
       by a car dealer providing financing, that the loan financing is final when in fact the
       dealer has not finalized the financing at all. The dealer can cancel the agreed-upon
       deal if it decides that none of the offers to purchase the loan contract by third-party
       purchasers are acceptable. Yo-yo scams are possible because of the pervasive
       practice of conditioning finance contracts on the dealer’s decision to accept, or
       reject, purchase offers from third parties. (Foot note omitted).

       2.     This is exactly what has happened here. Plaintiff, who needed a vehicle for day-to-

day transportation and her work, drove 50 miles, one way, to the Tameron dealership in Daphne,

Alabama to buy a car. She thought she had purchased one but instead she got the yo-yo.

                                JURISDICTION AND VENUE

       3.     This Action is brought under the Truth-in-Lending Act, 15 U.S.C. § et seq. and its

implementing Regulation Z, 12 C.F.R. Part 226 (“TILA”), Equal Credit Opportunity Act, 15

U.S.C. § 1691 et seq (“ECOA”) and state law.
  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 2 of 9                        PageID #: 2




       4.      The jurisdiction in this Court is proper according to 28 USC § 1331, as Plaintiff has

claims that arise under the laws of the United States.

       5.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over the state

law claims herein.

       6.      Venue in this District is proper under 28 USC § 1391 because Tameron transacts

business in this District and a material portion of the events at issue occurred in this District.

                                             PARTIES

       7.      Plaintiff is an African American woman who resides in Atmore, Alabama.

       8.      Tameron Automotive Eastern Shore, LLC (hereinafter “Tameron”) is an Alabama

Limited Liability Company that does business in this district.

       9.      Westlake Services, LLC is a foreign limited liability company that does business in

Alabama.

       10.     This Court has jurisdiction under 15 U.S.C. § 1640 and 28 U.S.C. § 1334.

       11.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), because the acts

and transactions giving rise to Plaintiff’s Action occurred in this District.

                                   FACTUAL ALLEGATIONS

       12.     On March 22, 2021, Plaintiff purchased a 2018 Toyota Camry, VIN

4T1B11HK9JU137624 from Tameron Automotive Eastern Shore, LLC (“Tameron”).

       13.     Plaintiff does a lot of driving and had been shopping for a dependable automobile.

       14.     She saw Tameron’s website listing a Toyota Camry for sale and drove from

Atmore, Alabama to see it.

       15.     Plaintiff liked the Camry and decided to purchase it.




                                                   2
  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 3 of 9                         PageID #: 3




       16.       After keeping Plaintiff at the dealership for hours, the salesman rushed her through

the execution of purchase documents.

       17.       One of the documents was a Retail Installment Sale Contract (“RISC”), The RISC

indicates that $900.00 was paid to “Optional GAP Contract” and that $2,000 was paid to

“SERVICE CONTRACT” for “SRV. CONTRACT” when, in fact, Tameron kept some or all of

these charges.

       18.       The RISC listed the lender as Tameron.

       19.       When the dealer arranges financing, it is the usual practice for the dealer to initially

finance a purchase and then sell that purchase contract to another entity. That is what would have

happened here but apparently Tameron did not get the price it wanted.

       20.       Tameron was both the seller and the initial lender.

       21.       The Truth-in-Lending Act disclosure contained in the RISC included the charges

for “Optional GAP Contract” and “SRV. CONTRACT” in the Amount Financed.

       22.       The RISC also called for the following terms:

                 Annual Percentage Rate                         26.39%
                 Finance Charge                                 $21,541.84
                 Amount Financed                                $21,056.96
                 Total of Payments                              $42,598.80

       23.       During the negotiations for the purchase of the Vehicle, Tameron’s employee

represented to Plaintiff that she was required to purchase GAP insurance and an extended warranty

a.k.a., the “Vehicle Service Agreement” before the Loan could be approved.

       24.       Plaintiff purchased the GAP insurance as well as the “Vehicle Service Agreement”

for the Vehicle based upon Tameron’s representation that they were required in order for her Loan

to be approved.




                                                    3
    Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 4 of 9                 PageID #: 4




        25.    Because the Gap insurance and the “Vehicle Service Agreement” was required

incident to the extension of credit, those charges should have been included in the Finance Charge

instead of the Amount Financed.

        26.    The failure to state an accurate finance charge and APR creates a material risk of

harm and leads to the very harm that Congress wanted to avoid when it enacted TILA. These

transaction-specific price tags, given before the consumer signs on the dotted line, provide the

consumer with critical information about the terms of the legal obligation represented in the Loan

Note. An understated finance charge and APR lowball the cost of credit. The consumer is harmed

in a concrete way because she cannot successfully comparison shop, is misled about the loan terms

and pays more for the credit than represented to her.

        27.    On information and belief, it is a common practice for Tameron to require the

purchase of add-on products such as GAP insurance, extended warranties and Vehicle Service

Agreements 1 when it finances a vehicle purchase.

        28.    Plaintiff would not have purchased GAP insurance or “Vehicle Service Agreement”

if the salesperson had not represented that they were required in order for the purchase to be

financed.

        29.    To complete her purchase, Plaintiff signed several documents that Tameron’s

salesman presented to her.

        30.    Later, when she received a copy of the documents, she noticed that her signature

had been forged on some of them.

        31.    The documents with forged signatures included the following:




1
 The terms “extended warranty” and “Vehicle Service Agreement” are interchangeable as used
herein.


                                                4
  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 5 of 9                       PageID #: 5




                      “Vehicle Service Agreement” dated 03/22/2021; and

                      “Gap Addendum” dated 3/24/2021.

       32.        After signing the documents that she was directed to sign, Plaintiff took possession

of the Vehicle.

       33.        Several days later a representative from either Tameron or Westlake called Plaintiff

and told her that she did not qualify for the Loan and to return the vehicle to the dealership.

       34.        Plaintiff returned the vehicle on April 28, 2021.

       35.        On information and belief, at all relevant times both Westlake and Tameron

discriminated against Plaintiff because of her sex and race by increasing cost of financing, the sales

price of the Vehicle and Extended Warranty(s) herein and, based on the sex and race of Plaintiff.

       36.        She was charged more than the average customer would have been charged solely

because of her race and sex.

                                       COUNT ONE
                              VIOLATIONS OF 15 U.S.C. § 1638(A)

       37.        The relevant allegations stated in the above paragraphs are incorporated as if fully

asserted herein.

       38.        The Truth-in-Lending Act, at 15 USC § 1605(a) and 12 C.F.R. 226.4(a) defines

“finance charge” as “any charge payable directly or indirectly by the consumer and imposed

directly or indirectly by the creditor as an incident to or a condition of the extension of credit.”

       39.        Tameron’s employee and an employee of Westlake represented to Plaintiff that the

purchase of GAP insurance and a service contract was necessary before her Loan would be

approved.

       40.        As a result of those representations, Plaintiff purchased both GAP insurance and an

extended warranty, which she would not have purchased but for the representations.


                                                    5
  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 6 of 9                    PageID #: 6




          41.   Since Tameron made the purchase of GAP insurance and an extended warranty a

condition of the financing the transaction, TILA requires the cost of the GAP coverage and the

extended warranty to be included as finance charges when calculating the “Amount Financed”, the

“annual percentage rate” and the “finance charge” on the TILA disclosure.

          42.   By not including the cost of the GAP coverage or the extended warranty in the

“finance charge” stated in the Contract, Tameron did not disclose the actual “finance charge”

associated with the transaction in the Truth-in-Lending disclosures provided to Plaintiff.

          43.   Likewise, since Tameron did not include the amount paid for the GAP coverage or

the extended warranty in the “finance charge”, Tameron did not disclose the actual “finance charge

expressed” as an “annual percentage rate” in the Truth-in-Lending Disclosures provided to

Plaintiff.

          44.   Because Tameron included the amount paid for the GAP coverage or the extended

warranty in the “Amount Financed”, Tameron therefore did not disclose the actual “Amount

Financed” in the Truth-in-Lending disclosures provided to Plaintiff.

          45.   Tameron violated 15 U.S.C. § 1638(a)(2)(A) when it failed to accurately disclose

the “Amount Financed” to Plaintiff.

          46.   Tameron violated 15 U.S.C. § 1638(a)(3) when it failed to accurately disclose the

“finance charge” to Plaintiff.

          47.   Tameron violated 15 U.S.C. 1638(a)(4) when it failed to accurately disclose the

finance charge expressed as an “annual percentage rate” to Plaintiff.

          WHEREFORE, Plaintiff demands an award for willful and/or negligent violation of the

Truth-in-Lending Act for actual damages, statutory damages, attorney fees and costs of this

Action.




                                                 6
  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 7 of 9                       PageID #: 7




                                      COUNT TWO
                           TRUTH-IN-LENDING ACT VIOLATIONS

           48.   Plaintiff incorporates the relevant foregoing paragraphs in this Complaint as if fully

set out.

           49.   The transaction at issue is a consumer transaction and is subject to the Truth-in-

Lending Act, 15 U.S.C. § 1601 et seq.

           50.   In addition, on information and belief, the $2,000 charge for “NATIONAL WARR”

“EXT. SRV. CON” was padded, not accurately disclosed and contained charges related to other

things.

           51.   This price increase constitutes an undisclosed finance charge.

           52.   Defendant violated the requirements of Truth-in-Lending and Regulation Z in the

following and other respects:

                 a. By failing to provide the required disclosures prior to consummation of the

                     transaction in violation of 15 U.S.C. § 1638(b) and Regulation Z § 1026.17; and

                 b. By failing to properly disclose the Finance Charges and Amount Financed.

           53.   These violations were apparent on the face of the contract and documents.

           WHEREFORE, Plaintiff demands an award for willful and/or negligent violation of the

Truth-in-Lending Act and seeks actual damages, statutory damages, attorney fees and costs of this

Cause.

                                  COUNT THREE
                    EQUAL CREDIT OPPORTUNITY ACT VIOLATIONS

           54.   Plaintiff incorporates the relevant foregoing paragraphs in this Complaint as if fully

set out.




                                                   7
  Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 8 of 9                        PageID #: 8




        55.      Defendants violated the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq., by

discriminating against Plaintiff on account of her sex and race by requiring, among other things,

an increase in the price of the transaction including the purchase price and APR.

        56.      The cost of the automobile and financing at issue were higher than that available to

other persons in a comparable transaction.

        57.      Additionally, neither Defendant complied with the notification requirements of the

Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq., set forth in Regulation B, 12 C.F.R.

§202.9(a)(1)(i) and had otherwise violated the ECOA.

        WHEREFORE Plaintiff demands an award for willful and/or negligent violation of the

Equal Credit Opportunity Act and seeks actual damages, statutory damages, attorney fees and costs

of this Cause.

                                           COUNT FOUR
FTC HOLDER RULE AND WESTLAKE’S LIABILITY UNDER THE CONTRACT FOR
             PLAINTIFF’S CLAIMS AGAINST THE SELLER

        58.      Plaintiff realleges and adopts all of the foregoing relevant paragraphs contained in

this Complaint.

        59.      Pursuant to the Federal Trade Commission’s “Holder Rule”, and pursuant to the

language in the Security Agreement subjecting the holder of the contract liable for all claims and

defenses Plaintiff has against the seller, Westlake is liable to Plaintiff for all of her claims against

Tameron.

        WHEREFORE, Plaintiff demands Judgement for compensatory and punitive damages.


    TRIAL BY JURY IS DEMANDED AS TO EVERY CLAIM ASSERTED HEREIN.

        Respectfully submitted this on the 2nd day of June 2021.



                                                   8
 Case 1:21-cv-00261-JB-N Document 1 Filed 06/02/21 Page 9 of 9          PageID #: 9




                                               /s/ Earl P. Underwood, Jr.
                                               EARL P. UNDERWOOD, JR. (UNDE008)
                                               21 South Section Street
                                               Fairhope, Alabama 36532
                                               Phone: (251) 990-5558
                                               Facsimile: (251) 990-0626
                                               Email: epunderwood@alalaw.com
                                               Attorney for Plaintiff Antrassica Pete




DEFENDANTS TO BE SERVED BY CERTIFIED MAIL AT THE FOLLOWING
ADDRESS:

Tameron Automotive Eastern Shore, LLC
c/o Registered Agent Thomas Acheson
1675 Montgomery Highway
Birmingham, Alabama 35216

Westlake Services, LLC
c/o Registered Agent Corporate Creations Network, Inc.
4000 Eagle Point Corporate Drive
Birmingham, Alabama 35242




                                           9
